Citation Nr: 0202583	
Decision Date: 03/20/02    Archive Date: 04/04/02

DOCKET NO.  01-04 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a disability rating in excess of the initial 
zero percent (noncompensable) rating granted for a bone spur 
of the right heel, granted at the time of initial rating.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel



INTRODUCTION

The veteran served on honorable active duty for over 28 
years, from July 1948 to September 1976.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in November 2000 by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

The veteran has a current, combined disability rating of 70 
percent, which is composed of the following: 1) severe 
discogenic degenerative disease, lumbar spine, evaluated as 
40 percent disabling; 2) degenerative joint disease, right 
knee, evaluated as 30 percent disabling; 3) severe 
degenerative joint disease, left knee, evaluated as 20 
percent disabling; 4) shell fragment wound with retained 
foreign bodies and healed fracture of the tibia, right leg, 
evaluated as 10 percent disabling; 5) multiple, minute scars 
on the left forearm and the left lower extremity, evaluated 
as zero percent (noncompensable) disabling; and 6) a 4.4% 
bilateral factor added for disabilities to both lower 
extremities.  See 38 C.F.R. §§ 4.25, 4.26 (2001).


FINDINGS OF FACT

1.  All information necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The veteran's service-connected bone spur, right heel, 
does not limit his range of motion but is accompanied by pain 
to such a degree that he sought medical treatment.



CONCLUSION OF LAW
The criteria for a 10 percent evaluation, but no greater than 
10 percent, for the service-connected bone spur, right heel, 
have been met since October 27, 2000, for an increased 
combined disability rating of 80 percent.  38 U.S.C.A. 
§§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 3.102, 4.25, 
4.26, 4.71a, Diagnostic Code 5015 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

The VA has a duty to assist in the development of facts 
relating to this claim.  See Veterans Claims Assistance Act 
of 2000 (VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West Supp. 2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (codified at 38 C.F.R. § 3.159).  First, the VA has a 
duty to notify the veteran and his representative of any 
information and evidence needed to substantiate and complete 
the claim.  38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001); 
66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (codified at 38 
C.F.R. § 3.159(b)).  Second, the VA has a duty to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (codified at 38 C.F.R. 
§ 3.159(c)).  The veteran was notified of the evidence needed 
to substantiate a compensable rating for his bone spur of the 
right heel in the RO's November 2000 rating decision.  The RO 
provided the veteran with the pertinent laws, regulations, 
and rating schedule provisions in the December 2000 statement 
of the case (SOC) and the June 2001 supplemental SOC.  The RO 
also assisted the veteran in obtaining the evidence necessary 
to substantiate his claim.  The RO scheduled the veteran for 
the appropriate VA examination in May 2001 and associated the 
report with his claims file.  The RO has associated evidence 
submitted by the veteran, in the form a letter from a private 
physician, with his claims file.  The October 2000 letter 
from the veteran's private physician notes treatment with 
other private physicians, from whom medical records have not 
been obtained.  But as all reasonable doubt has been resolved 
in the veteran's favor, there is more than sufficient 
evidence of record to decide this claim properly and fairly.  
Therefore, it is not prejudicial to the veteran to proceed to 
adjudicate the claim on the current record.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 56-57 (1990), Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

II.  Increased Rating for Bone Spur, Right Heel

In evaluating the veteran's request for higher ratings, the 
Board considers the medical evidence of record.  The medical 
findings are compared to the criteria in the VA Schedule for 
Rating Disabilities.  38 C.F.R. Part 4 (2001).  In so doing, 
it is the Board's responsibility to weigh the evidence before 
it.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

In evaluating service-connected disabilities, the Board looks 
to functional impairment.  The Board attempts to determine 
the extent to which a service-connected disability adversely 
affects the ability of the body to function under the 
ordinary conditions of daily life, including employment.  
38 C.F.R. §§ 4.2, 4.10 (2001).  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2001).

The Board has reviewed all the evidence of record.  The 
evidence demonstrates, through a letter from a private 
physician dated in October 2000, that the veteran was 
diagnosed with posterior and plantar heel spurs of the right 
foot after seeking treatment for pain in his right mid-foot 
area.  The private physician also diagnosed osteoarthritis of 
the right foot with pronation syndrome as a result of a 
compensatory mechanism.  A May 2001 VA radiology consultation 
report states that joint articulations of the right foot were 
within normal limits and that "small noninflammatory 
enthesophytes were seen involving the plantar fascia and 
achille (sic) tendon insertions of the calcaneus."  The May 
2001 VA foot examination report indicates: the veteran's gait 
was good, standing and walking; his right foot appeared 
normal; he could posture, stand and squat fairly well; there 
was no evidence of painful motion, instability, weakness, or 
tenderness; and motion stopped when pain began.

For Diagnostic Code 5015, the VA Schedule of Ratings calls 
for the disability to be rated on limitation of motion of the 
affected parts, as degenerative arthritis, or Diagnostic Code 
5003.  38 C.F.R. § 4.71(a) (2001).  In this case, the 
evidence shows no limitation of motion, and as such a 
compensable rating based on limitation of motion is not 
warranted.  But a further reading of Diagnostic Code 5003 
illustrates the fact that when limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent may be 
warranted when limitation of motion is objectively confirmed 
by findings such as swelling, muscles spasm, or satisfactory 
evidence of painful motion.  The Board finds that 
satisfactory medical evidence of painful motion has been 
established, when reasonable doubt is resolved in favor of 
the veteran.  As described above, the veteran sought medical 
treatment for right foot pain, and while the evidence states 
he does not have limitation of motion, the May 2001 VA 
examination report does state "motion stops when pain 
begins."  Therefore, the Board finds that resolution of 
reasonable doubt is in the veteran's favor and that an award 
of a 10 percent disability rating, but no more, is warranted 
for his bone spur, right heel.  38 C.F.R. §§ 3.102, 4.71(a), 
Diagnostic Code 5015 (2001).  The veteran is assigned a 10 
percent disability rating for his bone spur, right heel, 
effective October 27, 2000, the date the veteran submitted 
his claim.  See 38 U.S.C.A. § 5110 (a); 38 C.F.R. § 3.400 
(2001).

After determining that a 10 percent rating is indicated, the 
Board must now ascertain whether a rating greater than 10 
percent can be assigned.  This question must be answered in 
the negative.  While higher disability ratings are available 
in the VA Schedule of Ratings for disabilities to the foot, 
these ratings are based on either limitation of motion to the 
ankle, or for disabilities such as acquired flatfoot, claw 
foot, or foot injuries that result in some loss of use of the 
foot.  See 38 C.F.R. §§ 4.71(a), Diagnostic Codes 5270, 5271, 
5276-5284 (2001).  As stated above, the veteran does not have 
limitation of motion in his right foot due to the diagnosed 
bone spur.  The May 2001 VA examination report also indicates 
that he does not have hammertoes, flat feet, and that his 
foot appears normal.  Therefore, the Board finds that a 
higher disability rating for his bone spur, right heel, 
cannot be assigned.

The Board has also considered the application of 38 C.F.R. 
§ 4.40 (consider "functional loss" "due to pain"), and 
38 C.F.R. § 4.45 (consider "[p]ain on movement, swelling, 
deformity, or atrophy on disuse" in addition to 
"[i]nstability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing", 
incoordination, and excess fatigability).  See also DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  As stated above, the medical 
evidence indicates no evidence of painful motion, 
instability, weakness, or tenderness.  Additionally, the 
veteran's complaints of pain are the basis for which 
resolution of reasonable doubt in his favor is based and, as 
such, his complaints of pain are now being compensated.  See 
38 C.F.R. § 4.14 (2001).  As the evidence does not show 
functional loss due to pain beyond that already being 
compensated under Diagnostic Code 5015, or interference with 
standing or coordination due to pain, the Board finds the 
veteran is not entitled to an increased rating based on 
38 C.F.R. § 4.40 and § 4.45.

When evaluating an increased rating claim from an initial 
rating, the Board may assign staged ratings if appropriate.  
Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings 
are not warranted in the present appeal as the medical 
evidence does not indicate a change in the veteran's 
symptomatology of his bone spur, right heel, during the 
pendency of his appeal.  Therefore, the Board finds that 
staged rating are not warranted.

In sum, the Board finds that with resolution of reasonable 
doubt in the veteran's favor, he is granted a 10 percent 
disability rating, but no more, for his bone spur of the 
right heel and to that extent his appeal succeeds.  The Board 
also notes that with the 10 percent evaluation for the bone 
spur of the right heel, the veteran's combined evaluation is 
now increased to 80 percent.  See 38 C.F.R. § 4.25, 4.26 
(2001).



ORDER

A 10 percent, but no greater than 10 percent, disability 
rating for his service-connected bone spur, right heel, is 
granted, for an increased combined evaluation of 80 percent.  
The veteran's increased disability rating is subject to the 
laws and regulations controlling disbursement of VA monetary 
benefits.




		
	C.P. Russell
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

